Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on March 2, 2022 is acknowledged.
3.	Claims 1-9 and 21-29 are pending in this application.


Priority
4.	Applicant claims foreign priority to ITALY 102018000003557 (3/14/2018). The certified copy has been received by the Office. However, certified English translation has not been provided. Therefore, the foreign priority date has not been perfected. Thus, the effective filing date of instant application is PCT/EP2019/056336, filed on March 13, 2019 until the foreign priority dates are perfected. 


Restriction
5.	Applicant’s election of the butyric acid as the species of short chain fatty acid, epilepsy as the species of CNS disorder, 1g as the species of dosage of -lactalbumin, magnesium as the species of additional component, 1g as species of dosage of short chain fatty acid, oral and tablet as the species of formulation in the reply filed on March 2, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Restriction requirement is deemed to be proper and is made FINAL in this office action. A search was conducted on the elected species of formulation comprising -lactalbumin and butyric acid, and prior art was found. During the search, formulation comprising -lactalbumin and acetic acid was also found. Claims 4, 6, 8-9, 25 and 27 are withdrawn from further consideration as being drawn to nonelected species found in the art. Claims 1-3, 5, 7, 21-24, 26 and 28-29 are examined on the merits in this office action.


Objections
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.


Rejections
35 U.S.C. 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1-3, 5, 7 and 21-24,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mainardi (EP 2218462, filed with IDS) in view of Jayes et al (US 20100168233).
11.	Mainardi reference teaches a pharmaceutical preparation comprising at least one selective serotonin re-uptake inhibitor (SSRI) or selective serotonin and noradrenaline re-uptake inhibitor (SSNRI) and a protein with a high tryptophan/LNAAs ratio, -lactalbumin (see abstract and paragraph [0020]). Mainardi teaches that many neuropsychiatric disorders are associated with imbalances in the brain’s production of serotonin, and important molecular mediator of cerebral neurotransmission in the paramedian limbic region of the brain…responsible for numerous physiological and behavioral processes (see paragraph [0003]). Mainardi teaches that serotonin is involved in the neuropsychiatric disorders typical of Parkinson’s disease, Huntington’s disease and in some forms of cerebrovascular diseases. SSRIs are used in these pathologies to treat depression, anxiety, dopamine-mimetic psychosis, emotional instability, obsessive-compulsive disorders and a suicidal tendency (see paragraph [0005]). Mainardi teaches production of a medicament for the treatment of neuropsychiatric diseases, such as Parkinson’s disease, depressive pathologies, epilepsy and the like (see paragraph [0015]), meeting the limitation of instant claims 1-3 and 5, in part. Mainardi teaches the -lactalbumin is contained in each dosage unit in an amount ranging from 0.1 to 2.0 g (see paragraph [0022]), meeting the limitation of instant claim 7. Mainardi teaches that the composition or the dosage units may be administered by various routes, oral administration is preferred and d0sage forms for oral administration include syrups, sachets of soluble powder or granules, tablets, capsules, film coated tablets (see paragraphs [0025]-[0026]), meeting the limitation of instant claims 23-24. Mainardi teaches that administering -lactalbumin in the course of treatment with SSRIs or SSNRIs achieves a synergistic action between the increased level of serotonin in the brain and its increased period of action, specifically due to the high bioavailability of -lactalbumin (see paragraph [0030]). Mainardi further teaches that the -lactalbumin tablets further comprises magnesium stearate (see paragraph [0037]), meeting the limitation of instant claim 22.
The difference between the reference and the instant claim is that the reference does not teach short-chain fatty acid (SCFA).
12.	However, Jayes et al teach pharmaceutical composition comprising short-chain fatty acid, acetic acid (see for example, paragraph [0032]). Jayes et al teach that pharmaceutical compositions and formulations may comprise a suitable pH modifier (see paragraph [0032]), a buffer (see paragraph [0033]), a penetrating enhancer (see paragraph [0039], and acetic acid is one that is disclosed as pH modifier, a buffer, and a penetrating agent. 
13.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mainardi and Jayes et al to treat CNS disorder, such as epilepsy by administering a composition comprising -lactalbumin and short chain fatty acid, such as acetic acid. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since pharmaceutical compositions often add components, such as pH modifiers, buffer and penetrating enhancers in the formulations. The components such as butyric acids and acetic acid are well known pharmaceutical components as disclosed by Jayes et al. The modification of excipients in the formulation is a matter of routine experimentation.

14.	Claims 1-3, 5, 7, 21-24, 26 and 28-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mainardi (EP 2218462, filed with IDS) in view of Salimath et al (US 20030185917).
15.	Mainardi reference teaches a pharmaceutical preparation comprising at least one selective serotonin re-uptake inhibitor (SSRI) or selective serotonin and noradrenaline re-uptake inhibitor (SSNRI) and a protein with a high tryptophan/LNAAs ratio, -lactalbumin (see abstract and paragraph [0020]). Mainardi teaches that many neuropsychiatric disorders are associated with imbalances in the brain’s production of serotonin, and important molecular mediator of cerebral neurotransmission in the paramedian limbic region of the brain…responsible for numerous physiological and behavioral processes (see paragraph [0003]). Mainardi teaches that serotonin is involved in the neuropsychiatric disorders typical of Parkinson’s disease, Huntington’s disease and in some forms of cerebrovascular diseases. SSRIs are used in these pathologies to treat depression, anxiety, dopamine-mimetic psychosis, emotional instability, obsessive-compulsive disorders and a suicidal tendency (see paragraph [0005]). Mainardi teaches production of a medicament for the treatment of neuropsychiatric diseases, such as Parkinson’s disease, depressive pathologies, epilepsy and the like (see paragraph [0015]), meeting the limitation of instant claims 1-3 and 5, in part. Mainardi teaches the -lactalbumin is contained in each dosage unit in an amount ranging from 0.1 to 2.0 g (see paragraph [0022]), meeting the limitation of instant claim 7. Mainardi teaches that the composition or the dosage units may be administered by various routes, oral administration is preferred and d0sage forms for oral administration include syrups, sachets of soluble powder or granules, tablets, capsules, film coated tablets (see paragraphs [0025]-[0026]), meeting the limitation of instant claims 23-24. Mainardi teaches that administering -lactalbumin in the course of treatment with SSRIs or SSNRIs achieves a synergistic action between the increased level of serotonin in the brain and its increased period of action, specifically due to the high bioavailability of -lactalbumin (see paragraph [0030]). Mainardi further teaches that the -lactalbumin tablets further comprises magnesium stearate (see paragraph [0037]), meeting the limitation of instant claim 22.
The difference between the reference and the instant claim is that the reference does not teach short-chain fatty acid (SCFA), butyric acid in the amount ranging from 0.1 to 5.0 g or 0.2 to 1.0 g.
16.	However, Salimath et al teach pharmaceutical compositions comprising butyric acid from 1-1000 mg/kg body weight (see for example, paragraph [0016]). Salimath et al teach that butyric acid is a short chain fatty acid, and has various physiological functions (see paragraph [0003]). 
17.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mainardi and Salimath et al to treat CNS disorder, such as epilepsy by administering a composition comprising -lactalbumin and short chain fatty acid, such as butyric acid. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since pharmaceutical compositions often add components in the formulations. The components such as butyric acids is well known pharmaceutical components as disclosed by Salimath et al. Salimath et al teach that butyric acid has various physiological functions. The modification of excipients in the formulation is a matter of routine experimentation.
CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654